Citation Nr: 0713358	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an increased initial disability evaluation 
for a service-connected lumbosacral spine disorder, currently 
rated as 10 percent disabling.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1968 to June 
1970.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.	The veteran's lumbar spine disorder has been productive of 
moderate limitation of motion.  

2.	The veteran's PTSD is not related to service.  


CONCLUSIONS OF LAW

1.	The criteria for an initial disability evaluation of 20 
percent, for the veteran's service-connected lumbosacral 
spine disorder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5292 
(2003); 38 C.F.R. §§ 4.7, 4.71a, General Rating for Diseases 
and Injuries of the Spine (2006).

2.	PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for a lumbosacral 
spine disorder and service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
these claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in March 2003, July 2004, November 2004, 
and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
The RO informed the veteran of the elements of his claims and 
of the evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  The RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claims.  And the RO provided 
notification to the veteran (in the March 2003 and July 2004 
letters) prior to the initial adjudications of his claims in 
the July 2003 and November 2004 rating decisions on appeal.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).     

The Board notes a deficiency with VCAA notification, however.  
The RO provided notification regarding effective dates for 
the award of benefits (in the March 2006 letter) following 
the initial adjudications of the claims.  Nevertheless, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's 
increased rating claim will be granted in part.  As such, the 
RO will be responsible for addressing any notice defect when 
effectuating the veteran's award.  With regard to the service 
connection claim for PTSD, the claim will be denied.  So no 
prejudice is incurred for that claim as no effective date 
will be assigned there.  In sum, the Board finds that VA 
satisfied VCAA notification requirements here, despite the 
timing of the letters from VA.        

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examinations for his 
claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for an Increased Rating

In December 2002, the veteran claimed service connection for 
a low back disorder.  In July 2003, the RO service connected 
the veteran for a low back disorder at 10 percent disabling, 
effective the date of his December 2002 claim.  In a timely 
notice of disagreement, and in a subsequent appeal to the 
Board, the veteran contended that a higher initial rating was 
warranted.  For the reasons set forth below, the Board partly 
agrees with his claim - based on medical evidence of record, 
the Board finds a higher initial rating of 20 percent 
warranted from the date of his claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim).  

        Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 10 percent 
disability evaluation for his lumbosacral spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, ratings of 20, 40, 50, 60 and 
100 percent are authorized for such disorders as vertebra 
fracture and residuals, ankylosis, limitation of motion, 
lumbosacral strain, and for intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2006).  
While there is no evidence of record of vertebra fracture, 
ankylosis, or lumbar strain, the record indicates limitation 
of motion and intervertebral disc syndrome of the lumbar 
spine.  Therefore, the Board will address those relevant 
criteria under the rating code that apply to limitation of 
motion and intervertebral disc syndrome.  

With regard to limitation of motion, the older criteria 
authorize a 40 percent rating for severe limitation of 
motion, and a 20 percent rating for moderate limitation of 
motion.  Under the newer criteria, a 40 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, while a 20 percent rating is 
authorized for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  

With regard to intervertebral disc syndrome, the older 
criteria authorize a 60 percent rating for pronounced 
symptomatology - i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  A 40 percent rating is authorized for 
severe intervertebral disc syndrome characterized by 
recurring attacks with little intermittent relief.  And a 20 
percent rating is authorized for moderate symptoms 
characterized by recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Moreover, under the old criteria, intervertebral disc 
syndrome may be evaluated by combining, under 38 C.F.R. § 
4.25, separate evaluations of the chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities.  Whichever method results in the higher 
evaluation may then be used in assigning the disability 
rating.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id. Note (1).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).      
        
        Medical Evidence 

In this matter, the medical evidence of record consists of 
April 2003 and December 2004 VA compensation examination 
reports and VA outpatient treatment records.  The Board finds 
that this evidence demonstrates that during the pendency of 
the appeal period the veteran has experienced moderate 
limitation of motion from his lumbar spine disorder, and that 
therefore, a 20 percent disability evaluation has been 
warranted here.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

The VA treatment records note the veteran's consistent 
complaints of pain in his lower back.  

In the April 2003 VA examination, the examiner noted the 
veteran's complaints of numbness in his legs when sitting 
down for extended periods.  She also noted diffuse decreased 
sensation in the right lower extremity, and then diagnosed 
the veteran with sciatica.  The examiner also reported the 
veteran's complaints of back pain during flare ups caused by 
being on his feet for extended periods.  The examiner 
reported that the veteran does not use an assistive device, 
and had not had back surgery.  The examiner then reported 
that she believed the veteran had "medium functional 
capacity."  

On examination, the examiner noted tenderness over the L4-L5 
spinous process.  She noted range of motion of 70 degrees 
forward flexion with pain, extension of 30 degrees, and 
lateral flexion of 30 degrees to the left and 20 degrees to 
the right with pain.  April 2003 x-rays showed degenerative 
joint and disc disease of the lumbar spine and anterior 
wedging/partial compression fracture of the L1 vertebral 
body.  

In the December 2004 VA examination, the examiner noted the 
veteran's complaints of pain and flare ups of pain from 
either sitting or standing.  The veteran claimed pain of 10 
on a scale of 0 to 10, and claimed to use a cane for 
assistance in ambulation.  On examination, the examiner noted 
no redness, swelling, tenderness on palpation, or anatomical 
defects.  The examiner noted 100 degrees forward flexion with 
pain, 15 degrees extension with pain, 15 degrees lateral 
flexion bilaterally with pain, and 20 degrees bilateral 
rotation with pain.  The examiner noted intact sensation for 
the lower extremities and deep tendon reflexes of 1+ 
bilaterally.  On repeated motion, the examiner noted no 
fatigability and noted that the lumbosacral spine moved 
against resistance without difficulty.  The examiner also 
noted that the veteran had not been on bed rest for the 
spinal disorder within the past year.  Finally, December 2004 
x-rays showed varying degrees of degenerative changes 
involving the lumbar spine, disc disease at the L1-L2 and L5-
S1 levels, and the anterior wedging of L1 with a 4.5 mm. 
posterior migration of L1 in the relationship to L2.   




        Analysis

With regard to the veteran's diagnosed intervertebral disc 
syndrome, the Board finds an increased rating unwarranted 
here.  

Under the newer criteria, an increase is not warranted 
because, as the December 2004 VA examiner noted, the veteran 
has not been prescribed bed rest for his disorder.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).  

Under the older criteria, an increase is not warranted 
because the medical evidence would not support a finding that 
the veteran's intervertebral disc syndrome symptoms are 
moderate and characterized by recurring attacks.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Rather, the 
evidence indicates that the veteran experiences a chronic 
pain that is manifested not by attacks but by pain on motion.  

And an increase is not warranted under the older criteria 
based on combining orthopedic and neurological 
manifestations.  The veteran has already been separately 
rated for his orthopedic and neurological symptoms in the 
July 2003 rating decision on appeal (the veteran did not 
appeal the decision to grant him a 10 percent evaluation for 
his sciatica under Diagnostic Code 8520 of 38 C.F.R. § 
4.124a).  It would be improper now to award the veteran 
separately under Diagnostic Code 5293 for his sciatica.  To 
do so, would be to award the veteran twice for the same 
disability.  See 38 C.F.R. 4.14 (2006) (evaluation of the 
same manifestation under different diagnoses is to be 
avoided); Esteban v. Brown, 6 Vet. App. 259 (1994).  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).  

With regard to limitation of motion, the Board finds an 
increased rating unwarranted here under the newer criteria.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2006).  The criteria for a 20 
percent rating are simply not approximated - the veteran's 
forward flexion exceeds 60 degrees, the combined range of 
motion of his thoracolumbar spine exceeds 120 degrees, and 
there is no evidence of muscle spasm, or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2006).  

But, the Board does find a 20 percent rating warranted here 
for limitation of motion under the older criteria noted in 
38 C.F.R. § 4.71a, DC 5292 (2003).  As noted in both VA 
compensation examinations of record, the veteran's movement 
is characterized by pain.  The April 2003 examiner noted the 
veteran's pain on forward flexion and right lateral flexion, 
while the December 2004 examiner noted the veteran's pain 
with all movements.  Moreover, the Board finds instructive 
the April 2003 examiner's characterization of the veteran as 
having "medium functional capacity."  Based on this, and 
the other evidence of record, the Board finds that the 
veteran's motion has been moderately impaired by his lower 
spine disorder during the pendency of his appeal.  A 20 
percent rating is therefore appropriate here.  As such, the 
Board finds staged ratings unnecessary in this matter.  See 
Fenderson, supra.    

The Board finds unwarranted any additional increase here 
based on an extraschedular basis, or based on 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board has awarded the veteran for his pain on 
motion here.  As such, the Rating Schedule accounts for his 
limitations and an additional increase under Deluca et al., 
would be unwarranted.  Moreover, there is no medical evidence 
of record that the veteran's lumbar spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2006).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

In summary, the evidence supports an increased rating here to 
20 percent.  But the preponderance of the evidence is against 
the veteran's claim to an increased rating in excess of 20 
percent.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an 
appellant is presumed to be seeking the maximum available 
benefit even where an increase is granted during the appeal 
period).  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim to an increased rating beyond 20 percent 
for the service-connected lumbosacral disorder must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

III.  The Merits of the Claim for Service Connection for PTSD

The veteran claims that he incurred PTSD while serving with 
the US Army along the demilitarized zone (DMZ) in Korea in 
the late 1960s.  He claims he incurred PTSD from undergoing 
sniper attacks, viewing decomposed bodies, and witnessing 
friends being killed by landmine explosions.  The RO denied 
his claim in the November 2004 rating decision on appeal.  
For the reasons set forth below, the Board agrees with that 
decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2006), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  

Importantly, a claimed non-combat stressor must be verified - 
the veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen, 10 Vet. App. at 146-47; 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  If 
the veteran's stressors are determined to be combat 
stressors, however, the Board must presume service connection 
for PTSD under 38 U.S.C.A. § 1154 (West 2002).    

In this matter, the record shows a current medical diagnosis 
of PTSD.  VA medical reports dated in October 2004 and June 
2005 note PTSD diagnoses by a VA psychologist.  See 38 C.F.R. 
§ 3.304(f).  

Nevertheless, service connection for PTSD must be denied 
here.  The record lacks evidence indicating that the veteran 
engaged in combat, lacks credible supporting evidence that 
the veteran experienced an in-service stressor, and lacks 
evidence connecting the claimed in-service stressor to the 
diagnosed PTSD.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).    

With regard to the claimed in-service stressor, the evidence 
does not show that the veteran engaged in combat with the 
enemy.  38 U.S.C.A. § 1154(b) provides that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See also 38 C.F.R. 
§ 3.304(d) (2006).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

Here the record demonstrates that the veteran did not engage 
in combat with the enemy.  As indicated by his DD Form 214, 
the veteran has not received any award that would signify 
combat, such as the Combat Infantrymans Badge or Purple 
Heart.  The veteran's service medical records and service 
personnel records are negative for any indication of combat 
involvement.  The record shows that, though the veteran 
served in Korea during a time of tension along the DMZ, he 
nevertheless served there at a time when no active 
hostilities occurred between North and South Korea.  And 
finally, as the veteran stated during his VA examinations, he 
did not engage in "direct combat in the line of duty[.]"  
As such, the Board cannot find that the veteran engaged in 
combat, and thereby afford the veteran the presumption to 
service connection noted under 38 U.S.C.A § 1154.  Therefore, 
the veteran's claimed stressors must be verified by 
independent, objective evidence.  The veteran's own 
uncorroborated testimony is not sufficient to verify his 
claimed non-combat stressors.  See Cohen and Dizoglio, both 
supra.  

The Board finds that, despite the RO's requests for 
information from the veteran, the record does not contain 
evidence that verifies any of the claimed stressors.  The 
veteran did not provide the RO with information regarding who 
was killed in the mine explosions, when these explosions 
occurred, or the dates and locations of his other claimed 
stressors.  The veteran did not provide the RO with specific 
information to enable meaningful research with the US Army.  
Moreover, the veteran's service medical records and service 
personnel records (obtained pursuant to his PTSD claim) are 
silent regarding his claimed stressors.  In sum, the record 
merely contains the veteran's statements regarding his 
claimed stressors.  These statements are uncorroborated 
testimony and are therefore insufficient to verify the 
claimed stressors.  See Cohen and Dizoglio, both supra.  

Finally, service connection is also unwarranted here because 
the record lacks medical evidence establishing a nexus 
between the claimed in-service stressors and the current PTSD 
symptomatology.  See 38 C.F.R. § 3.304(f).  In short, the 
record contains no medical evidence supporting such a nexus.  

As the preponderance of the evidence is against the veteran's 
service connection claim for PTSD, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

In closing, the Board notes that it has closely reviewed and 
considered the veteran's statements.  While these statements 
may influence a Board's findings, it is important to note 
that a layperson such as the veteran, without medical 
expertise or training, is not competent to offer medical 
evidence on matters involving diagnosis or etiology.  
Therefore, the veteran's statements alone are insufficient to 
prove his claims.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

 
ORDER

1.	An initial disability rating of 20 percent, for the 
veteran's service-connected lumbosacral spine disorder, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

2.	Entitlement to service connection for PTSD is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


